Citation Nr: 0614493	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-24 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a lung disorder, to 
include lung cancer, and to include as secondary to exposure 
to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied service connection for 
PTSD and for a lung disorder.

The issue of service connection for a lung disorder, to 
include lung cancer, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran did not have combat duty and the 
preponderance of the evidence is against a current diagnosis 
of PTSD based upon a verified in-service stressor.


                                                CONCLUSION OF 
LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the January 2004 rating decision, the June 
2004 Statement of the Case, and letters sent to the veteran 
by the RO, adequately informed him of the information and 
evidence needed to substantiate his claim for service 
connection for PTSD, and complied with VA's notification 
requirements.  The Statement of the Case set forth the laws 
and regulations applicable to the veteran's claim.  Further, 
letters from the RO to the veteran dated March 2002, April 
2002, June 2003, April 2004, and May 2004 informed him of the 
types of evidence that would substantiate his claim; that he 
could obtain and submit private evidence in support of his 
claim; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  The veteran 
was notified and aware of the evidence needed to substantiate 
his claim for service connection for PTSD, and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in June 2003, prior to the January 2004 RO rating 
decision.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice, the RO 
informed the veteran of the evidence already of record and 
requested that he inform VA of any additional information or 
evidence that he wanted VA to obtain.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Mayfield v. Nicholson; 19 Vet. App. 103 (2005) (reversed on 
other grounds No. 05-7157 (Fed. Cir.  Apr. 5, 2006)).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has made repeated attempts to obtain the 
veteran's service medical records; however notification was 
received in March 2002 from the National Personnel Records 
Center (NPRC) that the veteran's service medical records were 
destroyed by a fire that occurred there in 1973.  The Board 
is aware that in such a situation it has a heightened duty to 
assist a claimant in developing his claim.  This duty 
includes the search for alternate medical records, as well as 
a heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
The Board's analysis of this veteran's claim is undertaken 
with this duty in mind.  

The record reflects, and the Board is satisfied, that the RO 
has made all possible efforts to locate and obtain the 
veteran's service medical records or alternate records.  As 
noted above, the RO contacted the veteran by March 2002, 
April 2002, June 2003, April 2004, and May 2004 
correspondence and asked him to identify all medical 
providers who treated him for PTSD.  The RO has obtained all 
identified evidence.  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection for PTSD, but he was not provided with 
notice of the type of evidence necessary to establish a 
rating or effective date if service connection was granted.  
Despite the inadequate notice provided to the veteran on this 
latter element, the Board finds no prejudice to the veteran 
in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection for PTSD, the questions of a rating and effective 
date for service connection are rendered moot.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran has sought treatment for his mental disabilities 
with the VA in recent years and the evidence is conflicting 
as to whether he has a current diagnosis of PTSD.  The 
primary impediment to a grant of service connection, however, 
is that the veteran did not have combat duty and the record 
is devoid of evidence of a verified in-service stressor.  As 
will be explained in the analysis below, the veteran has not 
provided sufficient information to verify his claimed in-
service stressors.  Under these circumstances, another 
examination or a medical opinion is not necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  See 
Bernard, 4 Vet. App. 394.  

Factual Background

The veteran served on active duty from January 1951 to 
January 1953.  His decorations included the Korean Service 
Medal with Bronze Star and the United Nations Service Medal.  
His Form DD 214 shows no decorations or medals evincing 
combat duty.  

The veteran testified (through his spouse) at his April 2005 
video conference hearing that his specialty while stationed 
in Korea was fixing damaged vehicles.  He also alleged that 
he had combat duty and that he was under fire.  He asserts 
that he suffers from PTSD due to in-service stressors.  
Specifically, the veteran alleges that two Korean boys (aged 
approximately 15 or 16) came into his camp.  He (the veteran) 
had to shoot the two boys.  His wife stated that he still has 
nightmares about the incident.  

As previously noted, the veteran's service medical records 
were reportedly destroyed by fire.  However, his claims file 
does contain his separation examination, which yielded normal 
findings.  

Several United States Civil Service Medical Examinations, 
including those dated August 1975 and October 1976, indicate 
that the veteran had no mental health problems.  The first 
post service medical evidence of a mental disability is dated 
in August 2003; a private medical report from Dr. P.G. 
includes a diagnosis of PTSD.  In the general history 
section, Dr. P.G. noted that the veteran's wife reported that 
he had PTSD and that he has been experiencing nightmares 
everyday.  Upon examination of the veteran's mental 
abilities, Dr. P.G.'s entire report consisted of one line 
which read: "Mental status examination reveals 
abnormalities; findings show unable to communicate on the day 
of the examination."  The veteran's wife had informed Dr. 
P.G. that the veteran had served in Korea, and was exposed to 
atomic bombs, explosions and gunfire.  However, there was no 
mention of a specific incident with dates or other 
identifying information.  

A February 2004 VA outpatient treatment report notes that the 
veteran was treated for 75 minutes.  His wife reported that 
the veteran continued to have terrible nightmares about how 
the kids were coming at him and that he had to shoot them.  
She stated that the dreams have gone on for 47 years; that he 
jumps, hits, and shouts at night; and that she cannot get any 
sleep.  His wife further reported that he is moody all day as 
a result of the little sleep he is able to get.  She stated 
that he is always depressed in the morning.  He was noted to 
be frustrated with his physical condition (having been 
recently diagnosed with Parkinson's disease, and having a 
collapsed lung).  He reported feeling hopelessness and 
helplessness.  He worries most of the day and thinks about 
Korea twice a day.  He lost a few friends there and he is 
still hypervigilant.  The clinician noted that the veteran 
had never been treated in mental health and has never been on 
antidepressant therapy.  The veteran's wife claimed that he 
told her about his flashbacks after the war and that he would 
cry over the events of the past.  He denied a history of 
panic attacks or obsessive compulsive disorder.  

Upon examination, the veteran was causally dressed with good 
hygiene.  The clinician noted no unusual behaviors.  He made 
fair eye contact and appeared tearful at times.  His mood was 
depressed; his affect was flat.  His speech was slow.  He 
displayed no suicidal or homicidal ideations, visual or audio 
hallucinations, or paranoia.  He reported hearing a voice 
call him daily and seeing shadows 1-2 times per day.  His 
thoughts were clear and logical.  He was able to answer 
questions but did not initiate conversation.  He was oriented 
as to the day of the week, date, and city.  Memory 
registration and recall were each 3/3.  He was able to list 
Bush as the current U.S. President and Clinton as the former 
President.  He listed Johnson next.  He had some difficulty 
offering abstract interpretations of proverbs and 
similarities.  The clinician diagnosed the veteran with a 
major depressive disorder, recurrent with questionable 
psychotic symptoms; the clinician also indicated "R/O" 
(rule out) PTSD and mild dementia.   

In April 2004, the veteran underwent a PTSD screening 
examination.  He was unable to answer the clinician's 
questions, so his wife answered for him.  She reported that 
he had experiences so frightening, horrible, or upsetting 
that he has had nightmares about it in the past month; that 
he tries hard not to think about it and goes out of his way 
to avoid situations that remind him of it; that he is 
constantly on guard, watchful, and startled easily; and that 
he feels detached from others, activities and his 
surroundings.  It was recorded that the PTSD screen was 
positive, although the clinician noted that it was based on 
comments from the wife.  

In May 2004, the veteran underwent another 30 minute VA 
outpatient examination that yielded substantially similar 
results to those of the February 2004 examination that failed 
to result in a firm diagnosis of PTSD.  The clinician 
assessed the veteran as having a major depressive disorder, 
mild dementia, probable Parkinson's disease with psychosis; 
"R/O PTSD" was also noted.  

Additional lay and medical evidence was received by the Board 
in December 2005 and January 2006, along with the veteran's 
signed waiver of review of the additional evidence by the RO.  
38 C.F.R. § 20.1304(c) (2005).  The multiple lay statements 
were submitted by various family members, to include the 
veteran's wife, two daughters, sister, and brother.  The 
declarants asserted, in essence, that the veteran returned 
home from Vietnam a changed man with significant impairment 
from various psychiatric symptoms, which were attributed to 
his experiences in Vietnam.  

The medical evidence that was received included another 
positive VA screen for PTSD dated in May 2005 and out-patient 
clinic records dated from 2003 to 2005, which include 
evaluation and treatment for various symptoms and disorders, 
including psychiatric symptoms with references to PTSD.  



Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  64 Fed. Reg. 32,807-32,808 (June 18, 1999).  
38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99.  

The DSM-IV provides two requirements as to the sufficiency of 
a stressor:  (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror". DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran's Form DD 214 shows that he received the Korean 
Service Medal with Bronze Star and the United Nations Service 
Medal.  It does not show that he received any decorations or 
medals evincing combat duty.  

If a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994); see also Suozzi v. Brown, 
10. Vet. App. 307, 310-311 (1997) (corroboration of every 
detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).  In Zarycki v. Brown, 6 Vet. App. 91 
(1993), the Court held that the presence of a recognizable 
stressor is the essential prerequisite to support the 
diagnosis of PTSD.  

The veteran has alleged that two Korean "kids" (aged 15-16) 
entered into his camp and that he was forced to shoot them.  
The Board notes that without more specific details, this 
alleged incident cannot be verified.  That is, generally 
anecdotal incidents such as this alleged event are not 
researchable, since incidents can only be officially 
researched if they have been reported and documented.  See 
38 C.F.R. § 3.159 (c)(2)(i) (2005).  

A review of the claims file shows no diagnosis of a 
psychiatric disorder during service or for many years 
thereafter.  The post-service medical evidence dated in 
recent years includes references to PTSD.  By indicating that 
PTSD should be ruled out, it is apparent that at least two 
psychiatrists suspected PTSD but were unable to establish a 
firm diagnosis.  Another psychiatrist failed to include PTSD 
in the diagnostic impression.  Nevertheless, there is some 
competent evidence of a diagnosis of PTSD dated in recent 
years.  See, e.g., positive PTSD screens dated in April 2004 
and May 2005.  As noted above, the primary impediment to a 
grant of service connection in this case is the absence of a 
verified in-service stressor.  Simply put, the veteran has 
not provided sufficient information necessary to attempt to 
confirm any of his alleged in-service stressors.  Thus, there 
is no competent evidence of a diagnosis of PTSD based upon a 
verified in-service stressor.

Although the veteran asserts that he has PTSD that is 
attributable to service, he, as a layperson, is not competent 
to offer an opinion on such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  The multiple lay statements that 
have been submitted on behalf of the veteran from various 
family members is probative evidence of the difficulties the 
veteran has experienced over the years but, as laypersons, 
they are also not competent to provide an opinion relating to 
the diagnosis or etiology of the veteran's psychiatric 
disorder  

In summary, the Board finds that the veteran did not have 
combat duty, his alleged in-service stressors have not been 
corroborated by official records or any other supportive 
evidence, and the preponderance of the evidence is against a 
current diagnosis of PTSD based upon a verified in-service 
stressor. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the appeal for service connection for 
PTSD must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

The veteran seeks service connection for lung disorder, to 
include lung cancer.  He has been diagnosed with frequent 
episodes of bronchitis and pneumonia.  No opinion has been 
rendered regarding the etiology of the veteran's lung 
disability, but the Board notes that he spent over 22 years 
post-service working as a sandblaster and that his job 
entailed working with noxious chemicals and air pollution.  

The veteran testified at his April 2005 video conference 
hearing that he was diagnosed with lung cancer within the 
past six months.  He believes that the recent diagnosis is a 
result of having been exposed to radiation while in service.  
He alleges that he witnessed nuclear bomb testing in 
operation "Trinity Rock" in Nevada prior to being sent to 
Korea.  Therefore, his participation in any nuclear test 
program would have had to occur between January 1951 and 
February 1952.  The Board notes that Operation TRINITY, 
conducted at the Alamogordo Test Site in New Mexico, was from 
July 16, 1945 to August 31, 1945.  However, other nuclear 
tests were conducted in New Mexico during the period of time 
in question, to include Operation BUSTER-JANGLE.  

Given the nature of the disability at issue (see 38 C.F.R. 
§ 3.311) and the veteran's contentions regarding in-service 
exposure to radiation, the Board finds that the RO should 
determine whether the veteran was a nuclear test participant 
or otherwise received occupational exposure to ionizing 
radiation during service.  Id.; 38 C.F.R. § 3.159(c)(2).

The Board further notes that the post service medical records 
in the claims file do not include any treatment records for 
lung cancer but they are dated prior to the time that the 
veteran contends he was diagnosed with carcinoma of the lung.  
Given the nature of the disability at issue and the veteran's 
contentions regarding his alleged exposure to radiation, the 
RO should obtain all treatment records dated since May 2004 
relating to the evaluation and treatment for lung cancer.  
38 C.F.R. § 3.159(c)(2); 38 C.F.R. § 3.311.

As noted above, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection for lung 
disease, but he was not provided with notice of the type of 
evidence necessary to establish an effective date or a degree 
of disability for the disability on appeal.  As these 
questions are involved in the present appeal, and this issue 
must be remanded for additional development, proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should 
be provided to the veteran that informs him that an effective 
date for the award of benefits will be assigned as well as a 
degree of disability if service connection is awarded, and 
also includes an explanation as to the type of evidence that 
is needed to establish an effective date and the different 
degrees of disability.

Accordingly, this case must be REMANDED to the RO for the 
following action: 

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied.  See 
also 38 C.F.R. § 3.159 (2005).  Specific 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) should: (1) inform 
the claimant about the information and 
evidence not of record that is necessary to 
substantiate the claim; (2) inform the 
claimant about the information and evidence 
that VA will seek to provide; (3) inform 
the claimant about the information and 
evidence the claimant is expected to 
provide; (4) request or tell the claimant 
to provide any evidence in the claimant's 
possession that pertains to the claim; and, 
in compliance with Dingess/Hartman (5) 
inform the claimant of the information or 
evidence necessary to establish a rating 
and an effective date if service connection 
for PTSD is granted.  

2.  The AMC/RO should obtain any VA and 
non VA treatment records of the veteran 
that may be available dated from April 
2004 to the present.  

3.  The AMC/RO should make further 
attempts to determine whether the veteran 
was a participant in or witnessed atomic 
testing while on active duty between 
January 1951 and February 1952.  The 
AMC/RO should also obtain any record of 
occupational exposure to radiation for the 
veteran that may be available. 

4.  Thereafter, the AMC/RO should review 
the claims file and determine whether a VA 
examination with a nexus opinion is 
warranted and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
to include development under 38 C.F.R. 
§ 3.309(d) or 38 C.F.R. § 3.311 as 
appropriate, the AMC/RO should undertake 
it before further adjudication of the 
claim.

5.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the veteran's claim 
for service connection for a lung 
disorder, to include lung cancer, with 
consideration of all of the evidence 
obtained since the issuance of a statement 
of the case in June 2004.

6.  If the AMC/RO's decision is adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case, which must contain 
notice of all relevant action taken on the 
claim, to include a summary of all of the 
evidence added to the record since the 
June 2004 Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


